           Case 19-60871                    Doc 2           Filed 12/26/19 Entered 12/26/19 17:39:46                                             Desc Main
                                                              Document Page 1 of 15

Fill in this information to identify your case:                                                                       For amended plans only:
                                                                                                                           Check if this amended plan is filed prior to
IN THE UNITED STATES BANKRUPTCY COURT                                                                                      any confirmation hearing.

FOR THE EASTERN DISTRICT OF TEXAS                                                                                            Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
                                                                                                                             continuance that counted as an initial
Debtor 1              Ernie                      Keith                     Jackson
                                                                                                                             denial.
                      First Name                 Middle Name               Last Name
                                                                                                                    List the sections which have been changed by
Debtor 2              Denise                     Buford                    Jackson                                  this amended plan:
(filing spouse)       First Name                 Middle Name               Last Name
                                                                                                                    ______________________________
Case number:                                                                                                        ______________________________
                                                                                                                    ______________________________
                                                                                                                    ______________________________

TXEB Local Form 3015-a
                                                               CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1:         Notices
To Debtor*:         This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
                    some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
                    circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
                    list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through
                    a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you
                    served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term "Debtor" in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                    have an attorney, you may wish to consult one.

                    If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
                    confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
                    confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
                    objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                    3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

                    Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
                    a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of Chapter 13
                    Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
                    distribution date after the Effective Date of the Plan. See § 9.1.

                    The Debtor must check on box on each line to state whether or not the plan includes each of the following
                    items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
                    set out later in the Plan.

1.1     A limit on the amount of an allowed secured claim through a final determination of                                              Included               Not included
        the value of property constituting collateral for such claim, as set forth in § 3.10 of
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.

1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     Included               Not included
        interest, as set forth in § 3.9 of this Plan.

1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                Included               Not included
        claim of lienholder, as set forth in § 3.11 of this Plan.

1.4     Nonstandard provisions as set forth in Part 8.                                                                                  Included               Not included
            Case 19-60871                     Doc 2           Filed 12/26/19 Entered 12/26/19 17:39:46                                         Desc Main
                                                                Document Page 2 of 15

Debtor     Ernie Keith Jackson                                                                                          Case number
           Denise Buford Jackson

 Part 2:           Plan Payments and Length of Plan

 2.1     The applicable commitment period for the Debtor is                           36          months.


 2.2     Payment Schedule.

         Unless the Court orders otherwise, beginning on the 30th day after the Petition Date* or the entry date of any order converting this
         case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable commitment
         period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3 through 5 of this Plan
         (the "Plan Term" ). The payment schedule shall consist of:
         * The use of the term "Petition Date" in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

               Constant Payments:              The Debtor will pay                                  per month for                           months.

               Variable Payments:      The Debtor will make variable plan payments throughout the Plan Term. The proposed schedule for such
               variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


 2.3     Mode of Payment.             Regular payments to the Trustee will be made from future income in the following manner:

         [Check one]

               Debtor will make payments pursuant to a wage withholding order directed to an employer.

               Debtor will make electronic payments through the Trustee's authorized online payment system.

               Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

               Debtor will make payments by other direct means only as authorized by motion and separate court order.

 2.4     Income tax refunds.

         In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
         required to:

             (1)    supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan Term to the
                    Trustee within 14 days of filing the return; and

             (2)    remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor during the plan term
                    which will be added to the plan base; provided, however, that the Debtor may retain from each such refund up to
                    $2,000.00 in the aggregate on an annual basis if the Debtor is current on the payment obligations to the Trustee under this
                    Plan at the time of the receipt of such tax refund.

         The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during the
         plan term.


 2.5     Additional payments.             [Check one]

               None. If "None" is checked, the rest of § 2.5 need not be completed.


 2.6     Plan Base.

         The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is        $78,600.00        which, when combined with any income
         tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds received by the
         Trustee on the Debtor's behalf during the Plan Term, constitutes the "Plan Base."

 Part 3:           Treatment of Secured Claims
 3.1     Post-Petition Home Mortgage Payments. [Check one]

               No Home Mortgage. If "No Mortgage" is checked, the remainder of § 3.1 need not be completed.

               Home Mortgage Maturing Before or During Plan Term. If "Mortgage Maturing" is checked, the claim will be addressed in
               § 3.4. The remainder of § 3.1 need not be completed.


TXEB Local Form 3015-a [eff. 12/2017]                                            Chapter 13 Plan                                                           Page 2
           Case 19-60871                  Doc 2           Filed 12/26/19 Entered 12/26/19 17:39:46                                        Desc Main
                                                            Document Page 3 of 15

Debtor    Ernie Keith Jackson                                                                                     Case number
          Denise Buford Jackson

             Direct Home Mortgage Payments by Debtor Required.

             On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the Debtor's
             principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims (other than
             related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition contract, including
             any rate changes or other modifications required by such documents and noticed in conformity with any applicable rules, as such
             payments become due during the Plan Term. The fulfillment of this requirement is critical to the Debtor's reorganization effort.
             Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan Term may preclude
             confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may preclude the
             issuance of any discharge order to the Debtor under § 1328(a).* The Trustee will monitor the Debtor's fulfillment of this
             direct payment obligation ("DPO").

             *All statutory references contained in this Plan refer to the Bankruptcy Code, located in Title 11, United States Code.


              Mortgage Lienholder                                            Property Address                                 Monthly Payment    Due Date of
                                                                                                                              Amount by Debtor    Monthly
                                                                                                                                                  Payment

 1.                                                        Debtors' Homestead                                                   $874.41
 United Built Homes                                                                                                                                 20th
                                                                                                                        Amount inc:
                                                                                                                           Tax Escrow
                                                                                                                           Insurance Escrow
                                                                                                                           Other

 3.2     Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

             None. If "None" is checked, the remainder of § 3.2 need not be completed.

             Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon obligations
             arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this Plan. While
             remaining current on all direct payment obligations (future installment payments) as each comes due under the applicable
             contractual documents during the plan term (a "DPO"), the Debtor shall cure all such delinquencies through the Plan as listed
             below (a "Cure Claim"). Each listed claims constitutes a separate class. The total amount of each allowed Cure Claim will be paid
             in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected amount
             of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of a proof of
             claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of
             any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on any Cure Claim
             in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive interest on unpaid
             interest.

             If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
             distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
             the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
             holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
             remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
             to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
             and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
             defaults of the Debtor's obligation to each listed claimant.




TXEB Local Form 3015-a [eff. 12/2017]                                       Chapter 13 Plan                                                            Page 3
            Case 19-60871               Doc 2        Filed 12/26/19 Entered 12/26/19 17:39:46                                  Desc Main
                                                       Document Page 4 of 15

Debtor     Ernie Keith Jackson                                                                      Case number
           Denise Buford Jackson

               Claimant                 Collateral/Property/Contract     Debtor's DPO      Projected         Plan      Projected      Projected Total
                                                Description                Amount          Cure Claim      Interest     Monthly       Cure Payment
                                                                                            Amount           Rate     Payment by        by Trustee
                                                                                                                        Trustee

 1.
 United Built Homes                    Debtors' Homestead                   $874.41         $7,000.00      0.00%        $125.00         $7,000.00


       Debt Maturing During Plan
       Term.
       Debt Maturing After
       Completion of Plan Term.
       Curing Assumed Executory
       Contract or Lease Obligation
       Pursuant to § 6.1.

 3.3      Secured Claims Protected from § 506 Bifurcation. [Check one]

               None. If "None" is checked, the remainder of § 3.3 need not be completed.

               910 Claims.    The claims listed below were either:

                  (1)    incurred within 910 days before the Petition Date and secured by a purchase money security interest in a motor vehicle
                        acquired for the personal use of the Debtor, or

                  (2)   incurred within 1 year of the Petition Date and secured by a purchase money security interest in any other thing of value,

               and are thus statutorily protected from bifurcation under § 506(a) based on collateral value (a "910 Claim").

               Based upon the Debtor's election to retain certain personal property that serves as collateral for a 910 Claim, adequate protection
               payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee beginning in Month
               1 of the Plan for the benefit of holders of allowed 910 Claims secured by personal property as authorized by § 1326(a)(1)(C) and
               LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured creditor to the absolute
               exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest practicable time to holders of
               allowed 910 Claims secured by personal property as listed below, notwithstanding any failure by the Debtor to achieve
               confirmation of this Chapter 13 plan. Adequate protection payments to be distributed by the Trustee are subject to the availability
               of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to pay all adequate protection
               payments otherwise due. Such adequate protection payments to each affected secured claimant shall continue on a monthly
               basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

               Each 910 Claim constitutes a separate class. Each 910 Claim will be paid in full by the Trustee with post-confirmation interest
               accruing from the Effective Date of the Plan at the plan rate stated below. Upon confirmation of this Plan, the Trustee is
               authorized to initiate monthly payments on an interim basis based upon the projected amount of each 910 Claim listed below until
               such time as the allowed amount of each 910 Claim is established by the filing of a proof of claim in accordance with the
               Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of any objection thereto, shall
               control over any projected 910 Claim amount.

               If the automatic stay is terminated as to property securing a 910 Claim treated under this subsection at any time during the Plan
               Term, the next distribution by the Trustee on such 910 Claim shall be escrowed pending any possible reconsideration of the stay
               termination. If the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be
               released to the holder of the 910 Claim and regular distributions on that 910 Claim shall be reinstituted. In the event that the stay
               termination remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for
               distribution to other classes under this Plan and the 910 Claim shall thereafter be addressed solely under applicable state law
               procedures and will no longer be treated by the Plan.




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                             Page 4
           Case 19-60871              Doc 2        Filed 12/26/19 Entered 12/26/19 17:39:46                                Desc Main
                                                     Document Page 5 of 15

Debtor    Ernie Keith Jackson                                                                     Case number
          Denise Buford Jackson

             Claimant                    Collateral Description          Adequate         910 Claim        Plan     Equal Monthly       Projected
                                                                         Protection        Amount        Interest    Payment by           Total
                                                                          Payment                          Rate        Trustee         Payment by
                                                                                                                                         Trustee

 1.
 Capital Asset Recovery              2011 Mazda 3                          $69.00        $10,409.95       5.75%         $211.22        $12,104.26
                                                                       Month 1
                                                                       through     4

 3.4     Secured Claims Subject to § 506 Bifurcation.

         [Check one]

             None. If "None" is checked, the remainder of § 3.4 need not be completed.

             Claims Subject to Bifurcation. The secured portion of each claim listed below (a "506 Claim") is equivalent to the lesser of:
             (1) the value of the claimant's interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
             constitutes a separate class. Each 506 Claim will be paid by the Trustee with post-confirmation interest accruing from the
             Effective Date of the Plan at the plan rate stated below. If a 506 Claim is established as an oversecured claim, its holder is
             entitled to an additional component of pre-confirmation interest calculated at the contract rate and payable for the period from
             the Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of such interest,
             plus the allowed amount of the 506 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
             oversecured amount and the applicable contract rate by suffiicient evidence that is either satisfactory to the Trustee or
             otherwise by court order.

             Based upon the Debtor's election to retain certain personal property that serves as collateral for a 506 Claim, adequate
             protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
             beginning in Month 1 of the Plan for the benefit of holders of allowed 506 Claims secured by personal property as authorized
             by § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected
             secured creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the
             earliest practicable time to holders of allowed 506 Claims secured by personal property as listed below, notwithstanding any
             failure by the Debtor to achieve confirmation of this Chapter 13 plan. The Trustee shall apply adequate protection payments
             first to accrued interest, if applicable, and then to principal. Adequate protection payments to be distributed by the Trustee are
             subject to the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to
             pay all adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant
             shall continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

             Unless the Debtor invokes § 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
             listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
             incorporated into the confirmation order, the value of collateral securing each 506 Claim is not finally determined upon the
             confirmation of this Plan. Upon confirmation of this Plan, however, the Trustee is authorized to initiate monthly payments on an
             interim basis based upon the projected Collateral Value of each 506 Claim as listed below until such time as the allowed
             amount of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The
             amount listed in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of
             an order granting a separate motion for valuation of collateral pursuant to § 506 and Bankruptcy Rule 3012, shall control over
             any projected Collateral Value amount listed below.

             If the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next distribution
             by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. If the stay
             termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the holder of
             the 506 Claim and regular distributions on that 506 Claim shall be reinstituted. In the event that the stay termination remains in
             effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution to other
             classes under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures and will
             no longer by treated by the Plan.




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                              Page 5
           Case 19-60871                Doc 2        Filed 12/26/19 Entered 12/26/19 17:39:46                                 Desc Main
                                                       Document Page 6 of 15

Debtor    Ernie Keith Jackson                                                                        Case number
          Denise Buford Jackson

          Claimant                   Collateral             Adequate        Total Claim     Collateral       Plan      Equal Monthly        Projected
                                    Description             Protection       Amount          Value         Interest     Payment by            Total
                                                             Payment                                         Rate         Trustee          Payment by
                                                                                                                                             Trustee

 1.
 Action TV Stereo &          household furniture               $7.50          $826.00        $500.00        5.75%           $9.79            $578.20
 Appliance                                               Month 1
                                                         through       4

 2.
 Hunter Kelsey LLC           Debtors'                                       $9,000.00      $97,295.26       5.00%          $183.99         $10,303.30
                             Homestead                   Month 1
                                                         through

 3.
 Skopos Financial            2012 Chevy                      $189.19       $25,180.00 $12,612.50            5.75%          $246.95         $14,585.45
 LLC                         Silverado 1500              Month 1
                                                         through       4

 3.5     Direct Payment of Secured Claims Not in Default. [Check one]

              None. If "None" is checked, the remainder of § 3.5 need not be completed.


 3.6     Surrender of Property. [Check one]

              None. If "None" is checked, the remainder of § 3.6 need not be completed.


 3.7     Lien Retention.

         The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
         secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
         any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
         indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a discharge order in favor of
         the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
         Court.


 3.8     Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.

         For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
         Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the indebtedness or as
         may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor
         under this Plan as they come due in the post-petition period. Such payment shall be tendered to the appropriate taxing authorities in
         accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.


 3.9     Lien avoidance.     [Check one]

              None. If "None" is checked, the remainder of § 3.9 need not be completed.


 3.10    Rule 3012 Valuation of Collateral.      [Check one]

              None. If "None" is checked, the remainder of § 3.10 need not be completed.


 3.11    Lien Removal Based Upon Unsecured Status.              [Check one]

              None. If "None" is checked, the remainder of § 3.11 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                               Chapter 13 Plan                                                               Page 6
           Case 19-60871                 Doc 2        Filed 12/26/19 Entered 12/26/19 17:39:46                                Desc Main
                                                        Document Page 7 of 15

Debtor    Ernie Keith Jackson                                                                        Case number
          Denise Buford Jackson

 Part 4:       Treatment of Administrative Expenses, DSO Claims and Other Priority Claims

 4.1     General

         All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without post-
         confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based upon the
         projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is established by the
         filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
         the Court of any objection thereto, shall control over any projected priority claim amount listed below.


 4.2     Trustee's Fees.

         The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant thereto,
         shall be promptly collected and paid from all plan payments received by the Trustee.


 4.3     Attorney's Fees.

         The total amount of attorney's fees requested by the Debtor's attorney in this case is      $4,000.00      . The amount of
               $500.00         was paid to the Debtor's attorney prior to the Petition Date. The allowed balance of attorney's fees will be paid by
         the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§ 3.3 and 3.4
         of this Plan.

         The allowed balance of attorney's fees to be awarded to the Debtor's attorney in this case shall be determined by:

              LBR 2016(h)(1);            by submission of a formal fee application.

                   LBR 2016(h)(1): If the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total fee
                   shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor's attorney regarding the
                   rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in that local
                   rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or reduction
                   of the benchmark amount in this case without the necessity of court order. No business case supplement to the benchmark
                   fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.

                   Fee Application: If the attorney's fee award is determined by the formal fee application process, such fee application shall be
                   filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
                   is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attorney shall revert to the
                   benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and the
                   Trustee shall adjust any distributions in this class accordingly.


 4.4     Priority Claims: Domestic Support Obligations ("DSO"). [Check one]

              None. If "None" is checked, the remainder of § 4.4 need not be completed.


 4.5     Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney's Fees and DSO Claims. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                              Page 7
           Case 19-60871               Doc 2          Filed 12/26/19 Entered 12/26/19 17:39:46                              Desc Main
                                                        Document Page 8 of 15

Debtor    Ernie Keith Jackson                                                                      Case number
          Denise Buford Jackson

              Other Priority Claims.

                         Priority Claimant                                    Projected Claim Amount                     Projected Monthly
                                                                                                                        Payment by Trustee

 1.                                                                                $16,000.00
 Van Zandt CAD                                                            Texas ad valorem tax claim entitled                   $391.97
                                                                          to 12% annual interest and
                                                                          disbursement priority as a secured
                                                                          claim under § 3.4 of the Plan.

 Part 5:       Treatment of Nonpriority Unsecured Claims

 5.1     Specially Classed Unsecured Claims.            [Check one]

              None. If "None" is checked, the remainder of § 5.1 need not be completed.


 5.2     General Unsecured Claims.

         Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

              100% + Interest at                ;

              100% + Interest at                    with no future modifications to treatment under this subsection;

              Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified claims.


 5.3     Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

         If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
         under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
         approximately       $110.00   . Regardless of the particular payment treatments elected under Parts 4 and 5 of this Plan, the
         aggregate amount of payments which will be paid to the holders of allowed unsecured claims under this Plan will be equivalent to or
         greater than this amount.


 Part 6:       Executory Contracts and Unexpired Leases

 6.1     General Rule - Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED.
         All other executory contracts and unexpired leases of the Debtor are REJECTED.

         [Check one.]

              None. If "None" is checked, the remainder of § 6.1 need not be completed.


 Part 7:       Vesting of Property of the Estate

 7.1     Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence of a
         court order to the contrary.


 Part 8:       Nonstandard Plan Provisions
              None. If "None" is checked, the rest of Part 8 need not be completed.


 Part 9:       Miscellaneous Provisions

 9.1     Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
         nonappealable order.




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                           Page 8
            Case 19-60871              Doc 2       Filed 12/26/19 Entered 12/26/19 17:39:46                             Desc Main
                                                     Document Page 9 of 15

Debtor     Ernie Keith Jackson                                                                  Case number
           Denise Buford Jackson

 9.2      Plan Distribution Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
          order: (1) Trustee's fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed attorney fees
          under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and 4.5 concurrently;
          (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general unsecured claims under
          § 5.2.


 9.3      Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated without the
          consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the Debtor, or any
          attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of
          the Debtor, with the remainder of the funds dedicated as an additional component of the plan base.

 Part 10:       Signatures

   X     /s/ GORDON MOSLEY                                                 Date 12/26/2019

   Signature of Attorney for Debtor(s)


   X     /s/ Ernie Keith Jackson                                           Date 12/26/2019

   X     /s/ Denise Buford Jackson                                         Date 12/26/2019

   Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

   By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording
   and order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than
   any nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions
   other than those included in Part 8.



 Part 11:       Certificate of Service to Matrix as Currently Constituted by the Court




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                          Page 9
         Case 19-60871             Doc 2   Filed 12/26/19 Entered 12/26/19 17:39:46                Desc Main
                                            Document Page 10 of 15
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                              TYLER DIVISION
IN RE: Ernie Keith Jackson                                                   CASE NO
       Denise Buford Jackson
                    Debtor(s)                                                CHAPTER   13

                                   EXHIBIT "A" - VARIABLE PLAN PAYMENTS

                    PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

 Month / Due Date      Payment                Month / Due Date   Payment                    Month / Due Date   Payment
  1    01/25/2020      $1,150.00               21   09/25/2021   $1,350.00                   41   05/25/2023   $1,350.00
  2    02/25/2020      $1,150.00               22   10/25/2021   $1,350.00                   42   06/25/2023   $1,350.00
  3    03/25/2020      $1,150.00               23   11/25/2021   $1,350.00                   43   07/25/2023   $1,350.00
  4    04/25/2020      $1,150.00               24   12/25/2021   $1,350.00                   44   08/25/2023   $1,350.00
  5    05/25/2020      $1,150.00               25   01/25/2022   $1,350.00                   45   09/25/2023   $1,350.00
  6    06/25/2020      $1,150.00               26   02/25/2022   $1,350.00                   46   10/25/2023   $1,350.00
  7    07/25/2020      $1,150.00               27   03/25/2022   $1,350.00                   47   11/25/2023   $1,350.00
  8    08/25/2020      $1,150.00               28   04/25/2022   $1,350.00                   48   12/25/2023   $1,350.00
  9    09/25/2020      $1,150.00               29   05/25/2022   $1,350.00                   49   01/25/2024   $1,350.00
  10   10/25/2020      $1,150.00               30   06/25/2022   $1,350.00                   50   02/25/2024   $1,350.00
  11   11/25/2020      $1,150.00               31   07/25/2022   $1,350.00                   51   03/25/2024   $1,350.00
  12   12/25/2020      $1,150.00               32   08/25/2022   $1,350.00                   52   04/25/2024   $1,350.00
  13   01/25/2021      $1,350.00               33   09/25/2022   $1,350.00                   53   05/25/2024   $1,350.00
  14   02/25/2021      $1,350.00               34   10/25/2022   $1,350.00                   54   06/25/2024   $1,350.00
  15   03/25/2021      $1,350.00               35   11/25/2022   $1,350.00                   55   07/25/2024   $1,350.00
  16   04/25/2021      $1,350.00               36   12/25/2022   $1,350.00                   56   08/25/2024   $1,350.00
  17   05/25/2021      $1,350.00               37   01/25/2023   $1,350.00                   57   09/25/2024   $1,350.00
  18   06/25/2021      $1,350.00               38   02/25/2023   $1,350.00                   58   10/25/2024   $1,350.00
  19   07/25/2021      $1,350.00               39   03/25/2023   $1,350.00                   59   11/25/2024   $1,350.00
  20   08/25/2021      $1,350.00               40   04/25/2023   $1,350.00                   60   12/25/2024   $1,350.00
           Case 19-60871          Doc 2          Filed 12/26/19 Entered 12/26/19 17:39:46                 Desc Main
                                                  Document Page 11 of 15
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                               TYLER DIVISION

  IN RE: Ernie Keith Jackson                                                        CASE NO.
                                    Debtor


          Denise Buford Jackson                                                 CHAPTER         13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on December 26, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ GORDON MOSLEY
                                GORDON MOSLEY
                                Bar ID:00791311
                                Gordon Mosley
                                4411 Old Bullard Rd
                                Suite 700
                                Tyler, TX 75703



Acceptance Now                                   Ad Astra Recovery Serv                        Atlas Credit Company
xxxxxxxxxxxxxxxxxxxx0210                         xxx5708                                       xxxxxxx3011
5501 Headquarters Drive                          7330 W 33rd St N Ste 118                      2210 W Grande Blvd
Plano, TX 75024                                  Wichita, KS 67205                             Tyler, TX 75703



ACE                                              Advanced America                              Attorney General of Texas
4215 S Broadway                                  521 S. Beckham                                Taxation Div - Bankruptcy
Tyler, TX 75703                                  Tyler, TX 75702                               Box 12548 Capitol Station
                                                                                               Austin Texas 78711



ACE                                              Alliant Capital Management - HDH              Auto Center of Texas
1231 Greenway Dr. Suite 600                      c/o Weinstein & Riley PS                      1615 W. Moore Ave.
Irving, TX 75038                                 2001 Western Ave, Ste 400                     Terrell, TX 75160
                                                 Seattle, WA 98121-3132



Action TV Stereo & Appliance                     Atlas Acquisitions LLC                        Barri finance
xxxxxxxxx7302                                    294 Union Street                              x0290
PO Box 850789                                    Hackensack, NJ 07601-4303                     9800 Centre Parkway Ste 700
Mesquite, TX 75185                                                                             Houston, TX 77036
          Case 19-60871          Doc 2          Filed 12/26/19 Entered 12/26/19 17:39:46                Desc Main
                                                 Document Page 12 of 15
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                              TYLER DIVISION

  IN RE: Ernie Keith Jackson                                                      CASE NO.
                                   Debtor


         Denise Buford Jackson                                                    CHAPTER     13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #1)

Capital Asset Recovery                          Christus Trinity Clinic                      Credit One
PO Box 192585                                   PO Box 4207                                  585 Pilot Dr.
Dallas, TX 75219                                Longview, TX 75606                           Las Vegas, NV 89119




Cascade Capital LLC asignee of                  Christus Trinity Mother Frances              Equitable Acceptance
Santander Consumer USA                          800 E Dawson                                 xxx0614
1670 Corporate Circle Ste 202                   Tyler TX 75701                               1200 Ford Road
Petaluma, CA 94954                                                                           Minnetonka, MN 55305



CashNet USA                                     Christus Trinity Mother Frances              Ernie Keith Jackson
PO Box 643990                                   PO Box 844787                                5664 Hwy 64
Cincinnati, OH 46264-3990                       Dallas TX 75284-4787                         Ben Wheeler, Texas 75754




CashNet USA                                     Citerra Finance                              First National Bank Tx
175 W. Jackson Blvd. Ste 1000                   3643 Red Oak Court                           xxxxx8979
Chicago, IL 60604                               Hubertus, WI 53033                           507 N Gray St
                                                                                             Killeen, TX 76541



Charles Alan Gauldin                            City Finance                                 FNA 18-00001, LLC
2790 S. Thompson St., Ste 102                   1701 West Front Street                       Tara LeDay
Springdale, AR 72764                            Tyler, TX 75702                              PO Box 1269
                                                                                             Round Rock, TX 78680



Charles Alan Gauldin                            Collection Bureau Of A                       Frontera Strategies
2600 S. Thompson St., 2nd Fl.                   xxxx6818                                     x5618
Springdale, AR 72764                            25954 Eden Landing Rd                        400 Las Colinas Blvd E, Suite 100
                                                Hayward, CA 94545                            Irving, Texas 75039



Christus Health Plans                           Comenity Bank/Bankruptcy Dept                Hunter Kelsey LLC
Dept. 1239                                      Bealls                                       3432 Greystone Drive Ste 100
PO Box 12139                                    PO Box 182125                                Austin, TX 78731-2357
Dallas, TX 75312-1239                           Columbus, OH 43218-2125
           Case 19-60871          Doc 2            Filed 12/26/19 Entered 12/26/19 17:39:46                 Desc Main
                                                    Document Page 13 of 15
                                        UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 TYLER DIVISION

  IN RE: Ernie Keith Jackson                                                          CASE NO.
                                      Debtor


          Denise Buford Jackson                                                       CHAPTER     13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #2)

Hunter-Kelsey of Texas, LLC et al                  Jessica-Olsen-Zhang                           Midland Funding
7200 N. Mopac                                      15660 N. Dallas Pkwy Ste 350                  xxxxxx6283
Austin, TX 78731                                   Dallas, TX 75248                              PO Box 2011
                                                                                                 Warren, MI 48090



I C System Inc                                     Laurie Spindler Huffman                       Nationwide Recovery Systems, Inc.
xxxx9527                                           Linebarger, Goggan, Blair & Sampson           xxx # xxxx6770
Po Box 64378                                       2777 N. Stemmons Frwy Suite 1000              501 Shelly Drive, Suite 300
Saint Paul, MN 55164                               Dallas, TX 75207                              Tyler, Texas 75701



Illinois Department of Human Services              Lloyd Kraus                                   NPRTO Texas, LLC
xx4885                                             110 North College Avenue                      256 West Data Drive
Cash Management Unit                               Tyler, TX 75702                               Draper, UT 84020-2315
PO Box 19407
Springfield, IL 62794


Illinois Student Assisatance                       MCM                                           Optimum Outcomes Inc
Commission                                         2365 Northside Drive Suite 300                xxxxxxxxx xxxxx3215,
xxxx-xx-5852                                       San Diego, CA 92108                           2651 Warrenville Rd Ste
1755 Lake Cook Road                                                                              Downers Grove, IL 60515
Deerfiel, IL 60015-5209


Internal Revenue Service                           Merchants&professional                        Portfolio Recov Assoc
xxxx-xx-5825                                       xxx9495                                       xxxxxxxxxxxx0054
Centralized Insolvency Opertion                    5508 Parkcrest Dr Ste 21                      120 Corporate Blvd Ste 1
P.O. Box 7346                                      Austin, TX 78731                              Norfolk, VA 23502
Philadelphia, PA 19101-7346


Internal Revenue Service                           Midland Credit Management, Inc                Portfolio Recov Assoc
P.O. Box 7346                                      xxxxxx5594                                    xxxxxxxxxxxx2064
Philadelphia, PA 19101-7346                        as agent for Midland Funding LLC              PO Box 41067
                                                   PO Box 2011                                   Norfolk, VA 23541
                                                   Warren, MI 48090-2011


ISAC                                               Midland Funding                               Progressive Leasing
1755 Lake Cook Rd.                                 xxxxxx5594                                    PO Box 413110
Deerfield, IL 60015                                2365 Northside Dr Ste 30                      Salt Lake City, UT 84141
                                                   San Diego, CA 92108
           Case 19-60871           Doc 2          Filed 12/26/19 Entered 12/26/19 17:39:46              Desc Main
                                                   Document Page 14 of 15
                                       UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF TEXAS
                                                TYLER DIVISION

  IN RE: Ernie Keith Jackson                                                      CASE NO.
                                     Debtor


          Denise Buford Jackson                                                   CHAPTER     13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #3)

Progressive Leasing                               Regional Acceptance Corp                   Speedy/Rapid Cash
256 West Data Drive                               Bankruptcy Sec./100-50-01-51               PO Box 780408
Draper, UT 84020                                  PO Box 1847                                Wichita, KS 67278
                                                  Wilson, NC 27894



Progressive Leasing                               Santander Consumer USA                     Spotloan
5090                                              8585 N. Stemmons Freeway                   PO Box 720
256 Data Dr.                                      Suite #1100-N                              Belcourt, ND 58316
Draper, UT 84020                                  Dallas, TX 75247-3822



Quality Furniture & Applicance                    Santander Consumer USA, Inc.               Tara LeDay
xxxxxxxxx7302                                     PO Box 961245                              MVBA Law Firm
400 E Highway 243 Ste 24                          Ft. Worth, TX 76161-0244                   PO Box 1269
Canton, TX 75103                                                                             Round Rock, TX 78680-1269



Rausch Sturm, Israel, Enerson & Hornik            Security Credit Service                    Texas Comptroller of Public Accts
15660 North Dallas Pkwy Ste 350                   xxx1886                                    Rev. Accounting Div-Bankruptcy
Dallas, TX 75248                                  2653 W Oxford Loop                         PO Box 13528
                                                  Oxford, MS 38655                           Austin Texas 78711-3528



Rauschm Sturm, Israel, Enerson                    Sheila Williams                            Texas Workforce Commission
and Hornik, LLC, Attorney at Law                  1305 VZCR 4910                             xxx-xx-xxxx/ xxxx xx., xx-xxx665-6
15851 N. Dallas Pkwy, Ste 245                     Ben Wheeler, TX 75754                      PO Box 149352
Addison, TX 75001                                                                            Austin, TX 78714-9940



Regional Acceptance Co                            Skopos Financial LLC                       Texas Workforce Commission
xxxxx2101                                         xxxxxxxxxxxxx1001                          Benefit Payment Control
1420 E Fire Tower Rd Ste                          500 E John Carpenter Fwy #300              101 E 15th St. Rm 370
Greenville, NC 27858                              Irving, TX 75062                           Austin, TX 78778



Regional Acceptance Corp                          Southwest Credit Systems                   Texas Workforce Commission
xxxx-xx3221                                       xxxx6443                                   Attn: Bankruptcy Information
1351 E. Bardin #251                               4120 International Pkwy                    101 E 15th St
Arlington, TX 76018                               Carrollton, TX 75007                       Austin Texas 78778-0001
           Case 19-60871          Doc 2          Filed 12/26/19 Entered 12/26/19 17:39:46          Desc Main
                                                  Document Page 15 of 15
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                               TYLER DIVISION

  IN RE: Ernie Keith Jackson                                                       CASE NO.
                                    Debtor


          Denise Buford Jackson                                                    CHAPTER    13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #4)

TLRA                                             US Dept of Education
xx xx. xxxxxxxxxx-15/18                          xxxxxx1907
2707 North Loop West Suite 400                   PO Box 5227
Houston, TX 77008                                Greenville, TX 75403-5227



TLRA                                             Van Zandt CAD
2707 North Loop West Suite 400                   24632 State Hwy 64
Houston, TX 77008                                Canton, TX 75103




Totvehiclfin                                     Van Zandt County Appraisal Dist
4437                                             PO Box 926
1615 W Moore Ave                                 Canton TX 75103-0926
Terrell, TX 75160



United Built Homes                               Van Zandt County Appraisal Dist
x7328                                            c/o Laurie Spindler Huffman
8500 Line Ave                                    Linebarger Goggan Blair & Sampson
Shreveport, LA 71106                             LLP
                                                 2323 Bryan Street, Suite 1600
                                                 Dallas, TX 75201

United Built Homes LLC                           World Acceptance Coporation
2790 South Thompson Street                       108 Frederick St
Suite 102                                        Greenville, SC 29607
Springdale, AR 72764



United States Attorney                           World Finance Corp
110 N College Ave., Ste. 700                     PO Box 6429
Tyler, Texas 75702-0204                          Greenville, SC 29606




United States Attorney General                   World Finance Corporation
US Dept. of Justice                              xxxxxxx6301
950 Pennsylvania Ave. NW                         3226 Nogalitos Ste 102
Washington, DC 50530-0001                        San Antonio, TX 78225
